Title: Memoranda, 7 June 1757
From: Washington, George
To: 



[Fort Loudoun] June 7th 1757

Before Majr Lewis goes to his Post in Augusta—Peruse carefully the Contents of Captn Hogs Letters and direct him how to

act in the affair. also require him to enquire particularly into the State of that Company & inform me what necessarys they are deficient in thro. what means this became so—Sundry sml accts sent by Bullet allowd.
Ditto 7th
Answer Captn Hogs Letters fully by the Officer who relieves him—I have promisd him in a Letter of this date to do it—Sundy sml accts in favr of the Men sent by Bul[lit]t allowd.
Ditto—Ditto.
Answer Mr Cary’s & Mr Balls & Mr Flemmings Letters when Mr Boyd goes to Wmsburg.
Know of the Govr whether I may deliver out any of the Publick Ammunition to the Country People who apply & have need of it.
